EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Diallo Crenshaw Registration No. 52778 on 5/6/2020.

The following claims have been amended:

1. (Currently Amended) A method for user authentication, the method comprising:
rendering, by a server to a user on a computing device, a graphical user interface that displays a plurality of objects in random motion;
determining, by the server based on a set of factors, a plurality of confidence scores for a sequential selection of the plurality of objects performed by the user such that a confidence score of the plurality of confidence scores corresponds to a selection of an object of the plurality of objects;
authenticating, by the server, the user based on the plurality of confidence scores; and
changing, by the server, an existing way of movement of only objects that are yet to be selected, when an aggregate of one or more confidence scores corresponding to one or more objects that have been previously selected from the plurality of objects is less than a threshold value, wherein the movement of only the objects that are yet to be selected is changed in a predetermined way,
wherein when the one or more objects are selected, the one or more objects become static.

11. (Currently Amended) A system for authenticating a user, the system comprising: a server, implemented at least partly in hardware, configured to:
render, to the user on a computing device, a graphical user interface that displays a plurality of objects in random motion;
determine, based on a set of factors, a plurality of confidence scores for a sequential selection of the plurality of objects performed by the user such that a confidence score of the plurality of confidence scores corresponds to a selection of an object of the plurality of objects;
authenticate the user based on the plurality of confidence scores; and
changing an existing way of movement of only objects that are yet to be selected, when an aggregate of one or more confidence scores corresponding to one or more objects that have been previously selected from the plurality of objects is less than a threshold value, wherein the movement of only the objects that are yet to be selected is changed in a predetermined way,
wherein when the one or more objects are selected, the one or more objects become static.

20. (Currently Amended) A method for processing transactions, the method comprising:
receiving, by a server from a computing device, a transaction request for a transaction initiated by a user;
rendering, by the server to the user on the computing device, a graphical user interface that displays a plurality of objects in random motion based on the transaction request;
determining, by the server based on a set of factors, a plurality of confidence scores for a sequential selection of the plurality of objects performed by the user such that a confidence score of the plurality of confidence scores corresponds to a selection of an object of the plurality of objects;
authenticating, by the server, the user based on the plurality of confidence scores, wherein the transaction is processed when the user is authenticated; and
changing, by the server, an existing way of movement of only objects that are yet to be selected, when an aggregate of one or more confidence scores corresponding to one or more objects that have been previously selected from the plurality of objects is less than a threshold value, wherein the movement of only the objects that are yet to be selected is changed in a predetermined way,
wherein when the one or more objects are selected, the one or more objects become static.

The following is an examiner’s statement of reasons for allowance:
The prior arts of record including the newly cited prior arts when taken individually or in combination do not expressly teach or render obvious the limitations recited in claim(s) 1-3, 5-9, 11-12, 14-18, 20-23 when taken in the context of the claims as a whole.

At best, the prior art of record, specifically:
Regarding claim 1, Lopez (US 20140226131 A1) discloses: a method for user authentication, the method comprising:
rendering, by a server (0086, 96: use of client-server architecture, 0032: web server) to a user on a computing device, a graphical user interface that displays a plurality of objects in random motion (fig.7, 0053, 0046);
determining, by the server based on a set of factors, a plurality of confidence scores for a sequential selection of the plurality of objects performed by the user such that a confidence score of the plurality of confidence scores corresponds to a selection of an object of the plurality of objects (0044: determining, a plurality of confidence scores Mi corresponding to the confidence that a gaze movement corresponds to each of the object movements, this matching being determined a plurality of times corresponding to the digits of the PIN);
authenticating, by the server, the user based on the plurality of confidence scores (fig.7:726, 744: user is authenticated based on the plurality of objects for each step for the plurality of steps); and
changing, by the server, an existing way of movement of objects that are yet to be selected (0045-46), when an aggregate of one or more confidence scores corresponding to one or more objects that are selected from the plurality of objects is indicates lack of certainty (0043-45: when considering the aggregate of confidence scores for the items displayed, movement of objects is changed when the aggregate of the confidence scores indicates uncertainty), wherein the movement of the objects that are yet to be selected is changed in a predetermined way (0045-46: modifying movement patterns of the yet-to-be-selected PIN numbers in some way as predetermined by the algorithm).

Scavezze (US 20140125574 A1) discloses: wherein the lack of certainty is indicated by the aggregate being less than a threshold value (fig.5:512, 0036-37: use of an aggregate confidence score and a threshold to determine, based on various contextual factors, the correct branch to take).

In addition, neither a reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made, knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claim(s) 1, 11, 20 as a whole. Thus, the claims are allowed over the prior arts of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Liang Li whose telephone number is (303)297-4263. The examiner can normally be reached on Monday through Friday, 8:00 AM to 5:00 PM MT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on (571)272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/LIANG LI/Examiner, Art Unit 2143